Citation Nr: 0823136	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2. Entitlement to service connection for a chronic neck 
cervical spine disability.

3. Entitlement to an increased rating for Grade I 
spondylolisthesis, lumbar spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to May 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied, in pertinent part, service connection for a bilateral 
knee disability, a cervical spine disability, and a right 
shoulder disability.  The veteran timely filed a Notice of 
Disagreement (NOD) in October 2005.  The RO provided a 
Statement of the Case (SOC) in March 2006 and thereafter, in 
May 2006, the veteran timely filed a substantive appeal.  In 
May 2007, the RO provided a Supplemental Statement of the 
Case (SSOC).

In the October 2004 rating decision, the RO also granted 
service connection for Grade I spondylolisthesis, lumbar 
spine, rating it zero percent from May 3, 2003.  The veteran 
timely filed a NOD in October 2005.  The RO provided a SOC in 
March 2006 and thereafter, in May 2006, the veteran timely 
filed a substantive appeal.  In a May 2007 rating decision, 
the RO increased the rating to 10 percent. Subsequently, in 
May 2007, the RO provided a SSOC.  As the veteran has not 
been granted the maximum benefit allowed for his low back 
disability and he has not withdrawn the claim, he is presumed 
to be seeking a higher rating and the appeal for such is 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder.  

The issues of service connection for a bilateral knee 
disability and a neck or cervical spine disability, along 
with the claim for an increased rating for a lumbar spine 
disability are addressed in the REMAND appended to the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


                                                     FINDING 
OF FACT

The veteran withdrew from appellate consideration his claim 
for entitlement to service connection for a right shoulder 
disability at his March 2008 Board hearing.


                                                 CONCLUSION 
OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant for the claim for service connection for a 
right shoulder disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


                      REASONS AND BASES FOR FINDING AND 
CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in March 2008 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration his claim for service connection for 
a right shoulder disability. Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, the 
claim for service connection for a right shoulder disability 
must be dismissed.

                                                             
ORDER

The claim for service connection for a right shoulder 
disability is dismissed.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for a cervical spine disability and a 
bilateral knee disability and entitlement to an initial or 
staged rating in excess of 10 percent for his lumbar spine 
disability.  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 

Knees

Service medical records show that in January 1995, the 
veteran complained of bilateral knee pain of two months' 
duration.  A physical examination revealed a normal gait.  
There was no effusion, edema, deformity, or laxity.  The 
clinician noted retro patellar crepitus and tenderness with 
compression.  The impression was retro patellar femoral 
syndrome.  The clinician prescribed pain medication, ice, 
massage, and quad strengthening.

In February 1995, the veteran again complained of bilateral 
knee pain with prolonged standing or running.  The clinician 
noted that the veteran had been to the clinic at least twice 
since January 1995 "but did not stay to be seen."  A 
physical examination revealed a normal gait.  There was no 
effusion, swelling, deformity, or laxity.  The clinician 
noted retro patellar crepitus.  The impression was chronic 
retro patellar pain syndrome, and the veteran was referred to 
physical therapy.  The record contains the following note:

[C]ounseled on need to be responsible about his own 
knees - no surgical cure, needs to work to improve 
crepitus, advised not to leave sick call without 
being seen.  

In February 1998, the veteran complained of right knee pain 
of six months' duration after prolonged sitting.  Upon 
physical examination, there was full range of motion.  The 
impression was retro patellar femoral syndrome.

In August 1998, the veteran complained of bilateral shin and 
calf pain for 1-2 weeks' duration.  The impression was 
bilateral clinical tibial stress fracture and musculoskeletal 
strain.  The clinician prescribed pain medication and 
strengthening exercises.

An undated VA record (possibly sometime in 2002) indicates 
that an MRI was ordered after the veteran complained of 
chronic left knee pain with spontaneous dislocations.  
However, it appears that the MRI was never scheduled.

The veteran's January 2003 Medical Evaluation Board physical 
examination revealed normal lower extremities.  In the 
accompanying Report of Medical History, the veteran indicated 
that he had a history of knee trouble.  He stated that his 
knees were "painful throughout the course of a normal day" 
and that he had had "problems" with his knees in the 
1990's.  It was the Medical Board's determination that the 
veteran was unfit for full duty due to his right shoulder and 
low back pain.  He was subsequently discharged from service 
in May 2003.

The veteran submitted to a VA examination in May 2004.  He 
reported that his knees began hurting sometime between 1992 
and 1994.  He indicated that the pain became worse after 
standing all day or hiking.  The veteran rated the pain as 3-
4/10.  Upon physical examination, a deep knee bend to 145 
degrees was "done easily" but with an audible popping 
sound.  Duck walk was normal.  There was no tenderness or 
instability.  Crepitus was noted in the right knee.  X-rays 
were normal.  The impression was (1) right knee - some 
crepitus, otherwise normal physical examination, occasionally 
symptomatic, and (2) left knee - normal physical examination, 
occasionally symptomatic.  It does not appear that the 
examiner reviewed the claims file.

During his March 2008 Travel Board hearing, the veteran 
testified that he continued to have "problems" with his 
knees after service.  He stated that he currently takes pain 
medication as needed.

There is no showing of a diagnosis of a chronic bilateral 
knee disability subsequent to the veteran's discharge from 
service; rather, only a clinical assessment of right knee 
crepitus and a history of bilateral knee pain are apparent.  
Symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds.  The May 2004 VA examiner found no 
evidence of a current disability.  

Notwithstanding the absence of a post-service diagnosis of a 
chronic disability of either knee, the Board finds it 
significant that the service medical records indicate that 
the veteran repeatedly sought treatment during service for 
bilateral knee pain, for which diagnoses of retro patellar 
femoral syndrome and retro patellar pain syndrome were 
recorded in January 1995, February 1995, and February 1998.  
It is apparent that the VA clinician who examined the veteran 
in May 2004 did not have the claims file (to include the 
service medical records reflecting the multiple diagnoses of 
a knee disability).  Moreover, subsequent to that evaluation, 
the veteran testified at a March 2008 Board hearing that he 
continued to have bilateral knee symptoms, to include pain.  
Under these circumstances, the Board finds that a more 
current and thorough examination, which includes a review of 
the service medical records and an opinion as to whether the 
veteran currently has a diagnosis of a disability of either 
knee that is linked to service, is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Cervical Spine

Service medical records indicate that the veteran sought 
treatment for neck pain of one month's duration in February 
2002.  He also reported tingling, popping, numbness, and 
instability.

The veteran complained of neck pain again in August 2002.  
This time he denied any popping or instability.  The 
clinician's notes indicate that "X-rays and MRI performed 
with C5-C6 narrowing and a cervical spondylosis with 
osteophytes per radiology report.  MRI results are unknown."  
However, the claims file does not contain the results of 
these tests.

The veteran's January 2003 Medical Evaluation Board physical 
examination does not disclose any cervical spine 
abnormalities.  However, the clinician noted that the veteran 
"has a history of a compressed cervical vertebra."  In the 
accompanying Report of Medical History, the veteran stated 
that "I have been seen in Orthopedics and Physical Therapy 
for my shoulder, back, and neck."

During the May 2004 VA examination, the veteran reported a 
gradual onset of neck pain starting in 2001.  He complained 
of a stiff neck once a month, most notable when turning to 
the left.  He rated the pain 0-8/10.  The veteran also 
complained of arm numbness when sleeping.  Upon physical 
examination, the neck was nontender.  There was 80 degrees 
rotation to the left and right; 50 degrees lateral flexion on 
the left and right; 50 degrees extension; and 55 degrees 
flexion.  X-rays were normal.  The impression was "normal 
physical exam, occasionally symptomatic".

In his October 2005 NOD, the veteran claims that he received 
several months of physical therapy for his neck.  Attached is 
a July 2005 correspondence from S.W.M., a physical therapy 
technician, which indicates that the veteran received 
physical therapy for cervical pain at the Bassett Army 
Community Hospital from November 2002 to May 2003.  The 
veteran has submitted his appointment history from the 
hospital, which indicates that he received physical therapy 
from February 2002 to December 2002.  The RO received a 
negative reply to its request for physical therapy records 
from Bassett Army Community Hospital.  However, the Board 
notes that the RO requested physical therapy records from 
November 2002 to May 2003.  The July 2005 correspondence from 
S.W.M. also states that "Neurological studies were completed 
at Elmendorf, U.S. Air Base - Results concluded nerve deficit 
in right side of neck."  It does not appear that the RO 
attempted to obtain these medical records.  VA's duty to 
assist includes making reasonable efforts to obtain service 
medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  Consequently, on remand, the RO should attempt 
to obtain the veteran's complete medical records.

Whether or not additional relevant medical evidence is 
obtained, given the in-service findings noted above, to 
include the notation of narrowing at C5-C6 with cervical 
spondylosis and osreophytes, which presumably were reported 
based upon a radiological study, and with consideration that 
the veteran must undergo an orthopedic examination to 
evaluate his knees (see above) and low back (see below),  
that evaluation should also include an examination of his 
cervical spine and an opinion addressing the contended causal 
relationship.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon, supra.

Lumbar Spine

Upon review of the claims file, the Board finds that, while 
the veteran was afforded a VA examination to evaluate the 
severity of his lumbar spine disability in November 2006, he 
testified concerning increased impairment since the 2006 
examination and expressed his dissatisfaction with that 
evaluation at a recent March 2008 Travel Board hearing.  
Therefore, the requested orthopedic examination must also 
determine the current severity of his lumbar spine 
disability.  See 38 C.F.R. §§ 3.326, 3.327; see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other 
relevant federal records depository to 
determine if additional service medical 
records are present, to include 
neurological studies conducted at 
Elmendorf Air Base, Alaska.  If such 
records are available, obtain them and 
place them into the claims file.  If, 
after inquiry, it is apparent that the 
veteran's additional records are not in 
the custody of the federal government, 
annotate the record to reflect this.

2.  Take the necessary steps to obtain 
any records from February 2002 to 
December 2002 for physical therapy 
received at Bassett Army Community 
Hospital, and associate them with the 
claims file.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the approximate onset date 
and/or etiology of his cervical spine 
and bilateral knee disabilities and the 
current severity of his service-
connected spondylolisthesis of the 
lumbar spine.  Any tests that are deemed 
necessary, to include radiographic 
studies, should be accomplished.  The 
claims folder and a copy of this remand 
must be furnished to the VA examiner for 
review and the report compiled by such 
examiner should indicate whether the 
claims folder was made available and 
reviewed.  

As to the veteran's service-connected 
spondylolisthesis of the lumbar spine, 
the examination must include complete 
range of motion studies of the lumbar 
spine and the examiner must state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion ) 
of the lumbar spine due to pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss 
of motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign. Any 
additional limitation of motion should 
be expressed in degrees.

With respect to the question of whether 
the veteran has a disability of either 
knee linked to service, based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed disability of 
either knee began during service or 
is causally linked to any incident of 
active duty?

With regard to the question of a 
cervical spine disability, based on the 
examination and review of the claims 
file, the examiner should provide an 
opinion as to the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed cervical 
spine disability began during service 
or is causally linked to any incident 
of active duty?

The physician is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim.

The clinician is also asked to 
provide a rationale for any opinion 
expressed.  If the clinician must 
resort to speculation to answer any 
question, he or she should so state.

5. After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-
adjudicate the veteran's claims.  If 
any claim remains denied and/or if the 
veteran remains dissatisfied with the 
rating for his service-connected low 
back disability, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for 
final adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


